Citation Nr: 0018284	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  94-19 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for a lumbosacral spine disability manifested by 
lumbosacral strain, with herniated disc at L5-S1, and 
residuals of a modified microdiskectomy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

 Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which denied a claim of entitlement to 
a disability evaluation in excess of 20 percent for the 
service-connected lumbosacral spine disability.

A Travel Board Hearing was held on August 21, 1996, in 
Atlanta, Georgia, before Jeff Martin, who is a Member of the 
Board's Section deciding this appeal and was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  The case was remanded by the Board in 
December 1996 for additional development, and the file is now 
back at the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  Reasonable doubt has arisen as to whether the service-
connected lumbosacral spine disability currently is 
productive of severe limitation of motion and/or severe 
lumbosacral strain.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, a 40 
percent rating for the service-connected lumbosacral spine 
disability is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Part 4, Diagnostic Code 5292 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis 
and contracted scars), weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, as well as instability of 
station, disturbance of locomotion and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45 
(1999).

When, after consideration of all evidence and material of 
record in a case with respect to VA benefits, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue that is material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (1999); 38 C.F.R. § 4.3 (1999).  That is, 
when a veteran seeks benefits and the evidence is in relative 
equipoise, the law dictates that the veteran prevails.  This 
"unique standard of proof" is in keeping with the high 
esteem in which our nation holds those who have served in the 
Armed Services.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 
(1990).

A review of the record reveals that the service-connected 
lumbosacral spine disability is currently rated as 20 percent 
disabling under the provisions of Diagnostic Codes 5293 of 
the Schedule, which provides for such a rating when an 
intervertebral disc syndrome is moderate in nature, with 
recurring attacks, and under the provisions of Diagnostic 
Code 5295 of the Schedule, which provides for such a rating 
when there is lumbosacral strain productive of muscle spasm 
on extreme forward bending, and unilateral loss of lateral 
spine motion, in the standing position.  38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5293, 5295 (1999).  A similar rating 
is also warranted for moderate limitation of lumbar spine 
motion.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5292 
(1999).

A 40 percent schedular rating is warranted when there is 
evidence of favorable ankylosis of the lumbar spine 
(Diagnostic Code 5289); severe limitation of the motion of 
the lumbar spine (Diagnostic Code 5292); severe 
intervertebral disc syndrome, with recurring attacks and only 
intermittent relief (Diagnostic Code 5293); or severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5289, 5292, 5293, 
5295 (1999).

A 50 percent schedular rating is warranted when there is 
evidence of unfavorable ankylosis of the lumbosacral spine 
(Diagnostic Code 5289), while a 60 percent schedular rating 
is warranted when there is evidence of complete bony fixation 
(ankylosis) of the spine, at a favorable angle (Diagnostic 
Code 5286); or a pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and with little 
intermittent relief (Diagnostic Code 5293).  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5286, 5289, 5293 (1999).  A 
100 percent (total) rating is warranted for complete bony 
fixation (ankylosis) of the spine, at an unfavorable angle, 
with marked deformity and involvement of the major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type).  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 
5286 (1999).

As noted earlier, the veteran has appealed the March 1993 
rating decision in which the RO denied a claim for a 
disability evaluation in excess of 20 percent for the 
service-connected lumbosacral spine disability.  The 
veteran's testimony at the above-mentioned August 1996 travel 
board hearing included statements regarding his belief that 
his disability should be rated higher than evaluated.  He was 
asked at the hearing whether he would be willing to report 
for a VA medical examination, in order to gather more 
detailed data about his condition, and he answered in the 
affirmative.  A VA orthopedic examination, as well as an 
independent medical examination, were thereafter conducted, 
in September 1997, and January 2000, respectively, and the 
reports reflecting both examinations are of record.

Additionally, pursuant to the instructions in the December 
1996 Remand, the RO secured photocopies of the evidence that 
the Social Security Administration (SSA) reviewed, as part of 
the veteran's application for SSA disability benefits.  This 
evidence, which essentially consists of duplicates of medical 
records that were produced in the early 1990's, which were 
already reviewed at the RO level, 
has been part of the evidence that the Board has reviewed on 
appeal.  However, more emphasis has been placed on the more 
recently produced medical evidence in the file, in light of 
the Court's holding to the effect that, when an increase in a 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

According to the report of the September 1997 VA orthopedic 
examination, the veteran complained of pain in the lower 
back, which prevented him from doing "strenuous things," 
picking up "stuff," climbing ladders, and sitting down for 
long periods of time.  On examination, the veteran was noted 
to be able to walk with a relatively normal gait, and to be 
able to dress and undress without assistance or display of 
discomfort.  The back had a well-healed lumbar laminectomy 
scar, but there were no spasms in the lumbar paravertebral 
musculature.  Forward bending was accomplished to 45 degrees 
and, after encouragement from the examiner, to 50 degrees, at 
which point the veteran stopped because of pain.  Lateral 
flexion was accomplished to 30 degrees, bilaterally, while 
rotation was accomplished to 35 degrees, also bilaterally.  
Straight leg raising was accomplished to 75 degrees, 
bilaterally, and there were normal abduction and adduction of 
the hips.  There was, however, slight weakness over the 
quadriceps musculature.  There was no evidence of ankylosis, 
incoordination, excessive fatigability, or circulatory 
disturbances in the lower extremities.  The diagnosis was 
listed as post-operative status lumbar laminectomy and 
diskectomy at L5-S1, with a well-healed scar, persistent 
subjective complaints, and functional residuals, as 
described.  The examiner also invited the reader to review an 
April 1995 X-Ray report, which revealed evidence of disc 
space narrowing at the L5-S1 level, with mild endplate 
sclerosis.

Since the above report did not answer all the questions that 
were asked in the December 1996 Remand, and also in part due 
to the veteran's March 1998 written complaints regarding the 
accuracy of the data contained in the September 1997 
examination report, the RO requested the independent medical 
examination that was conducted in January 2000.  According to 
the report of this examination, the veteran gave a history of 
an inservice back injury, and a modified microdiskectomy in 
1992 at the L5-S1 level, and indicated that he still suffered 
from "disabling" lower back pain, as well as pain going 
down both legs, into his feet.  He also stated that he was 
unable to do much of anything because of the pain, and that, 
during the occasional flare-ups, which occurred three to four 
times a day, he laid down, this being the only thing that 
helped him.  He further told the examiner that his daily 
activities were severely impaired, secondary to pain, and 
that any type of lifting, and even standing, aggravated his 
back.

According to the above report, the examination revealed a 
small healed surgical scar, as well as some mild tenderness 
in the right lumbosacral, paralumbar, and sacroiliac areas.  
Ranges of motion were reported as follows:  flexion, from 
zero to 50 degrees, with 95 degrees representing normal 
flexion; extension, from zero to ten degrees, with 35 degrees 
representing normal extension; right and left lateral 
bending, from zero to ten degrees, and from zero to 30 
degrees, respectively, with 40 degrees representing normal 
lateral bending; and right and left rotation, from zero to 10 
degrees, and from zero to 20 degrees, respectively, with 35 
degrees representing normal rotation.  The examiner noted 
that these were both passive and active ranges of motion, 
"as it is difficult to separate the two as the patient 
complains of pain at the endpoints of both those degrees."  
The examiner further noted that it could not be determined 
whether the limitation was "based on pain or static block," 
although the veteran did verbalize complaints of pain on 
those motions.  There was no definite spasm, nor definite 
weakness, and there was no evidence of any muscular atrophy 
of the back.  The lower extremity reflexes were "2+" and 
equal, bilaterally, by patellar and ankle jerk.  Pulses, as 
well as the motor and sensory evaluations, appeared to be 
normal.

The subscriber of the above report further noted that, while 
it could not be determined whether the limitation of motion 
was based on pain or static block, the veteran did have 
occasional flare-ups, "meaning 3-4 times a day he lays down 
to relieve [the] pain and discomfort," that he walked with a 
cane, and that his daily activities were severely impaired 
secondary to pain.  Regarding X-Rays, it was noted that they 
showed "rather significant narrowing of the L5-S1 disc 
space," and that a review of MRI's obtained in 1994 and 1995 
showed similar pathology, with degenerative changes, and some 
bulging noted at L5-S1.  The impression was listed as chronic 
back syndrome, failed back syndrome, and status post 
laminectomy and diskectomy at L5-S1.  The examiner also 
noted, finally, that he had discussed with the veteran his 
pathology and the absence of neurologic findings, an action 
that caused the veteran to become "somewhat angry."

The results of the September 1997 VA orthopedic examination 
do not contain evidence that would enable the Board to find 
that the schedular criteria for the next higher evaluation 
(40 percent) for the service-connected lumbosacral spine 
disability have been met, as the examination did not reveal 
severe lumbosacral strain, severe intervertebral syndrome, or 
severe limitation of the motion of the lumbosacral spine.   
However, the report of the January 2000 medical examination 
at least raises reasonable doubt as to whether the criteria 
for such a rating are actually met, as some of the figures 
reported for the motion of the lumbosacral spine 
(specifically, those reported for extension, right lateral 
bending, and right rotation) can be interpreted as 
representing severe limitation of motion.  Also, the veteran 
has complained of severe pain on motion, and it appears that 
the examiner has confirmed the veteran's contentions to the 
effect that the pain results in severe functional impairment.

In view of the above, the Board finds that reasonable doubt 
has arisen as to whether the service-connected lumbosacral 
spine disability currently is productive of severe limitation 
of motion and/or severe lumbosacral strain.  Consequently, 
the Board concludes, resolving reasonable doubt in favor of 
the veteran, that a 40 percent rating for the service-
connected lumbosacral spine disability is warranted, based on 
limitation of motion caused by severe pain, under the 
provisions of Diagnostic Code 5292 of the Schedule.

CONTINUED ON THE NEXT PAGE

ORDER

A 40 percent disability evaluation for the service-connected 
lumbosacral spine disability manifested by lumbosacral 
strain, with herniated disc at L5-S1, and residuals of a 
modified microdiskectomy, is granted, this grant being 
subject to the applicable laws and regulations addressing the 
disbursement of VA funds.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

